PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/674,380
Filing Date: 10 Aug 2017
Appellant(s): Biosense Webster (Israel) Ltd.



__________________
William S. Morriss
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 05/31/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 12/13/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following grounds of rejection are applicable to the appealed claims.
Claims 1, 12, and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Audette (US 6,096,050, August 1, 2000, applicant submitted prior art via the IDS) in view of Thoranaghatte (US 2016/0000518, January 7, 2016).
Claims 2-3 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Audette in view of Thoranaghatte as applied to claims 1 and 12 above and further in view of Coon et al. (US 2015/0324951, November 12, 2015, hereinafter “Coon”).
Claims 4, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Audette in view of Thoranaghatte as applied to claims 1 and 12 above and further in view of Bregman-Amitai et al. (US 2019/0336097, corresponding PCT filed July 20, 2015, hereinafter “Bregman-Amitai”).
Claims 6, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Audette in view of Thoranaghatte as applied to claims 1 and 12 above and further in view of Piron et al. (US 2015/0351860, December 10, 2015, hereinafter “Piron”).
Claims 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Audette in view of Thoranaghatte as applied to claims 1 and 12 above and further in view of Romo et al. (US 2017/0119481, May 4, 2017, hereinafter “Romo”).

(2) Response to Argument
The independent claims recite the following limitation,
An apparatus and corresponding method, comprising:
(a)	a magnetic sensor;
(b)	a magnetic tracking system configured to measure locations of the magnetic sensor; 
(c) 	a probe comprising the magnetic sensor that is configured to measure magnetic-system-positions of the probe in the system; and 
(d)	a processor, configured to: 
(i) receive a computerized tomography (CT) image comprising voxels of a head of a subject, 
(ii) analyze the image to identify respective locations of a left eye and a right eye of the subject in the image, so as to define a first line segment joining the respective locations, 
(iii) identify a voxel subset from the voxels of the head of the subject, the voxel subset comprising:
(A) voxels, overlaying a first bony section of the head, identified based on their lying on a second line segment parallel to the first line segment, and 
(B) voxels, identified based on their overlaying a second bony section of the head, lying on a third line segment orthogonal to the first line segment (primary limitation argued by appellant), 
(iv) activate the magnetic tracking system, 
(v) receive magnetic-system-positions from the probe of a surface of the head overlaying the first and second bony sections, 
(vi) form a correspondence between the magnetic-system-positions from the probe and the voxel subset, and 
(vii) generate a registration between the CT image and the magnetic tracking system in response to the correspondence.
	The independent claims recite the identification of a voxel subset based on their overlaying particular locations of the head. The independent claims do not specify how the voxel subset is identified. Dependent claims 5 and 16 further specify how the voxel subset is identified, particularly “starting from the nose tip of the subject; and [...] finding local maxima in proximity to, and vertically above, the nose tip”. Dependent claims 5 and 16 were previously indicated as containing allowable subject matter in the Final rejection mailed 12/13/2021. Examiner also previously proposed an examiner’s amendment to incorporate the allowable subject matter of claims 5 and 16 into the independent claims during a telephonic interview on 10/27/2021, which was declined by applicant’s counsel on 10/29/2021. 
As an overview, primary reference Audette discloses identifying a voxel subset from the voxels of the head of the subject (in a CT image), the voxel subset comprising: (i) voxels, overlaying a first bony section of the head, lying on a second line segment parallel to the first line segment; and (ii) voxels, overlaying a second bony section of the head, lying on a third line segment orthogonal to the first line segment as detailed on pages 5-6 of the Final rejection mailed 12/13/2021. Audette’s Figure 2 has also been reproduced below with annotations that depict the features that define the second and third line segment respectively. The second line segment is along the forehead region and the third line segment is along the nasal bridge region, as shown below. 

    PNG
    media_image2.png
    326
    240
    media_image2.png
    Greyscale

As shown above and described in detail in the most recent rejection, Audette discloses identifying the voxel subset that overlays the claimed sections of the head and that the voxel voxels are lying on the second and third line segments as claimed. The only claimed element that Audette can be construed as not explicitly stating is that the voxels are specifically identified based on their lying on the second and third line segments. In other words, although the voxels identified in Audette happen to be lying on the second and third line segments, there is no explicit disclosure in Audette that the voxels are intentionally identified based on their lying on said line segments. Secondary reference Thoranaghatte was merely relied on to teach an identification based on the voxels lying on the second and third line segments. As described on page 8 of the Final rejection mailed 12/13/2021, Thoranaghatte teaches the advantage of using a voxel subset at particular anatomical landmark regions that are the claimed second and third line segments. 
Appellant, on page 9, argues the following first argument regarding the prior art rejection of claim 1:
“a.	Thoranaghatte Does Not Cover CT Voxels Identified Based on Their Lying on the Recited Second Line Segment, or on Their Lying On the Recited Second Bony Section of the Head”. 

Specifically, appellant argues, on pages 9-10, 
“First, the voxel subset of claim 1 is a subset of voxels identified in a CT image of a head of a subject,12 while the cited forehead and nasal bridge regions of Thoranaghatte are used to register a mesh to a CT image, rather than being voxels from a CT image itself. Thoranaghatte describes a system which uses data from the field of view of a surface mesh generator to generate a mesh representing the body of the patient and a tool in real time.13 This mesh would then be registered with a 3d model from CT or other pre-operative images so that a rendered version of the tool could be accurately overlaid on the 3d model derived from pre-operative image data.14 Paragraph 131 of Thoranaghatte makes clear that the forehead and nasal bridge regions relied on by the Office Action are meshes, not voxels from a CT image.15 This distinction between meshes and CT images in Thoranaghatte was not addressed by the Office Action, and no reasoned explanation was given for why it would have been obvious to modify Thoranaghatte’s teachings with respect to meshes by applying them to identify voxels in a CT image. Indeed, given that Thoranaghatte describes using the meshes to register real time and pre-operative data,16 if Thoranaghatte’s teachings regarding the meshes of FIG. 28 were instead applied to a CT image, it would result in Thoranaghatte being unsuited for its intended purpose, as then it would only provide CT to CT registration, rather than registration between real time and CT data.17”

In response to appellant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). As shown above, primary reference Audette already discloses identifying the claimed voxel subset in a CT image. Therefore, secondary reference Thoranaghatte was not relied on for this feature. However, examiner further notes that as appellant has stated above, Thoranaghatte uses a 3D mesh to register with a CT image. Therefore, the regions identified in the 3D mesh of Thoranaghatte would also need to be identified as a voxel subset in the corresponding preoperative CT image of Thoranaghatte. Therefore, this argument is not found persuasive. 

	Further, appellant, on pages 10-11, argues the following:
“Second, even if the distinction between Thoranaghatte’s meshes and CT images were
ignored, Thornaghatte still could not address the weaknesses of Audette because the forehead and nasal bridge regions of Thoranaghatte are not identified in the same manner as the voxels from the voxel subset of claim 1. Instead, they are identified based on manually being pointed at or by being adorned with color coded patches. Indeed, Thoranaghatte specifically explains that
The subsurface of the mesh which represent[s] the rigid regions of the face (see FIG. 28), for e.g. Forehead 110A or nasal bridge region 110B, are identified and segmented. The identification of these subsurface can be done by manual pointing as illustrated in FIG. 17 or by pasting colour coded patches as described in previous sections.18
(emphasis added)”

In response to appellant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the manner in which the voxel subset is identified) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
Examiner also notes that appellant merely argues that the manner of identification is different without specifying in what way they are different. In other words, appellant has detailed what the reference discloses but has failed to explain how that is different from what is claimed. Examiner further notes that dependent claims 5 and 16, which appear to recite a specific process of voxel identification, have previously been objected to as containing allowable subject matter. 

	Appellant, on page 11, argues the following second argument regarding the prior art rejection of claim 1:
“b. 	It would not have been obvious to modify Audette Based on Thoranaghatte, because the objective given for such modification is already achieved by Audette.”

Specifically, appellant argues, on pages 11-12,
“In support of the rejection of claim 1, the Office Action asserted that it would have been obvious to modify Audette based on the teachings of Thoranaghatte (which, as noted above, are not sufficient to cover the features of claim 1 which are absent from Audette) “in order to use rigid regions of the face to perform the correspondence and registration.”19 However, Audette already teaches a method in which registration may be based on rigid regions of a patient’s face, such as the corners of a patient’s eyes or a marked location on the patient’s forehead.20 As a result, Appellant submits that one of skill in the art who was desired to use rigid regions of the face to perform correspondence and registration would simply have used the used the technology of Audette, and would not have been motivated to modify Audette based on the (alleged) teachings of Thoranaghatte as described in the Office Action. Accordingly, Appellant submits that the Office Action has not shown that it would have been obvious to modify the prior art so as to assemble the elements in the manner claimed, and so submits that the rejection of claim 1 should be reversed.
Appellant notes that the situation regarding claim 1 is similar to that faced by the Board in the previous case of Ex Parte Allen.21 In Allen, the claim at issue was for a method of introducing cable that include a step of “attaching a pliant material to the cable by using an adhesive.”22 During prosecution, that Examiner agreed that the primary reference did not cover attaching a pliant material to the cable, but stated it would have been obvious to modify the primary reference to include that feature so as to make the cable abrasion resistant.23 However, the primary reference already taught a system which addressed the issue of abrasion using lubrication, and since there was no adequate explanation for why using both a pliant material and lubrication would better protect against abrasion, the obviousness rejection of the claim at issue was reversed.24 Given that Audette already teaches a method which achieves the same objective as was cited in the Office Action to justify combining Audette and Thoranaghatte, the case for reversing the rejection of claim 1 is at least as strong as the rejection for reversing the rejection of the method of introducing cable from Allen. Indeed, the case for reversal is even stronger with respect to claim 1, since the references in Allen at least taught different ways (lubrication and attaching a pliant material) of achieving their common objective, while Audette and Thoranaghatte teach the exact same method of identifying points for correspondence and registration (i.e., manual selection or marking). Accordingly, Appellant submits that, even if Thoranaghatte covered the features of claim 1 which are absent from Audette (which, as noted previously, it does not), the rejection under 35 U.S.C. §103 should still be reversed because the impropriety of the combination of references relied on in rejecting claim 1 is even more pronounced than that relied on in Allen.”

In response examiner notes that primary reference Audette discloses in col. 6, lines 12-25 (reproduced below), that the features selected on the patient are those that are considered “easily identifiable features”. Audette does not disclose specifically using rigid features. Secondary reference Thoranaghatte teaches that it is specifically advantageous to select rigid features/landmarks. Therefore, this argument is not found persuasive. 
col. 6, ll. 12-25: “A number of methods are known to select features on the patient 20. For example, one method involves selecting easily identifiable features of the patient 20, such as the space between the teeth, the nose or the corners of the eyes, and then using the probe 12 to register with the computer 14 the spatial position of these easily identifiable features on the patient 20 with respect to the origin 24. A preferred method involves placing small markers of a contrast material, such as a capsule filled with a copper sulphate solution for MRI on anatomical features of the patient 20, such as the forehead or back of the head. These markers can comprise the selected points on the patient 20 and the same points will appear on the images 22 and can be easily identified.”

	Appellant’s arguments on pages 13-15 regarding independent claim 12 and the rejected dependent claims have been addressed in examiner’s response to appellant’s arguments regarding independent claim 1. 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
AMINAH ASGHAR                                                                                                                                                                                                        
/A.A./Examiner, Art Unit 3793                                                                                                                                                                                                        
Conferees:
/Bill Thomson/Supervisory Patent Examiner, Art Unit 3793          
                                                                                                                                                                                              /HEATHER C SHACKELFORD/Primary Examiner, OPQA                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.